Case: 19-30078       Document: 00515233499         Page: 1     Date Filed: 12/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                                 FILED
                                                                           December 12, 2019
                                     No. 19-30078
                                                                              Lyle W. Cayce
                                   Summary Calendar                                Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.


KENYATTA EDMOND,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:18-CR-91-1


Before BARKSDALE, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Kenyatta Edmond conditionally pleaded guilty to possession of firearms
by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). Having reserved his
right to appeal the district court’s denial of his motion to suppress, he contends:
officers’ warrantless search of his vehicle and inquiry regarding weapons on
his person exceeded the permissible scope of a traffic stop under Terry v. Ohio,



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 19-30078     Document: 00515233499     Page: 2   Date Filed: 12/12/2019


                                  No. 19-30078

392 U.S. 1 (1968); and officers were required to advise him of his rights under
Miranda v. Arizona, 384 U.S. 436 (1966), prior to their questioning him about
weapons on his person.
      Regarding a ruling on a motion to suppress, legal conclusions are
reviewed de novo; factual findings, for clear error. United States v. Robinson,
741 F.3d 588, 594 (5th Cir. 2014) (citation omitted). Denial of the motion is
affirmed “if there is any reasonable view of the evidence to support it”. United
States v. Michelletti, 13 F.3d 838, 841 (5th Cir. 1994) (en banc) (internal
quotation marks and citation omitted).
      A traffic stop’s legality is examined under Terry’s two-pronged analysis:
“whether the officer’s action was justified at its inception”; and “whether the
search or seizure was reasonably related in scope to the circumstances that
justified the stop in the first place”. United States v. Grant, 349 F.3d 192, 196
(5th Cir. 2003) (citations omitted). Edmond concedes the traffic stop was
initially justified because he obstructed the flow of traffic, in violation of
Louisiana Revised Statutes §§ 14:97(A) and 14:100.1(A).
      Regarding the second prong, the officers knew Edmond had been holding
a handgun before he exited his vehicle with empty hands. They also could have
reasonably believed he was under the influence of alcohol or drugs; he had lost
consciousness in an idling vehicle at a major intersection and appeared
disoriented when he exited the vehicle. Accordingly, it was reasonable to pat
him down to determine whether that handgun, or another weapon, had been
secreted on his person.
      Because the pat-down of Edmond’s person was reasonably related to the
safety of the officers and passing traffic, officers were also entitled to conduct
a “pat-down” of his vehicle. See United States v. Wallen, 388 F.3d 161, 165–66
(5th Cir. 2004). Edmond’s attempts to distinguish Wallen are unavailing.



                                        2
    Case: 19-30078    Document: 00515233499      Page: 3      Date Filed: 12/12/2019


                                 No. 19-30078

Concerning his claim that the officers’ handcuffing him obviated the need for
a protective sweep, Wallen rejected that claim because the driver may be
released, return to the vehicle, and have access to a weapon. See id. (citations
omitted). To the extent Edmond asserts officers had already decided to arrest
him when his vehicle was searched, which would preclude his returning to his
vehicle, he provides no factual support for this assertion.
      For Edmond’s second claim, incriminating statements made during a
custodial interrogation, prior to the issuance of the Miranda warnings, are
generally inadmissible. Missouri v. Seibert, 542 U.S. 600, 608 (2004) (citations
omitted). There is, however, a public-safety exception to Miranda, allowing
admission of such statements “when a situation posing a threat to the public
safety exists”. United States v. Lim, 897 F.3d 673, 690 (5th Cir. 2018) (internal
quotation marks and citation omitted), cert. denied, 139 S. Ct. 852 (2019). The
officers knew Edmond, who appeared disoriented and possibly intoxicated, had
previously possessed the handgun, and other vehicles were passing the scene.
      AFFIRMED.




                                       3